Citation Nr: 0928842	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  06-27 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Lindquist, Law Clerk 


INTRODUCTION

The Veteran served on active duty from February 1963 to 
February 1966 in the United States Army.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision from the 
Milwaukee, Wisconsin Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
bilateral hearing loss.  

The Veteran canceled his scheduled January 2007 RO hearing 
and has provided no indication that he would like to 
reschedule.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his September 2005 application for benefits, the Veteran 
stated that hearing loss disability began in 1966, and was 
initially treated in 1987.  In an October 2005 statement, the 
Veteran reported that during basic training he temporarily 
lost hearing from firing M16's, .45 caliber handguns, and 
rocket launchers on the firing range.  His hearing came back, 
but he continued to experience some hearing loss.  He also 
reported that he complained of hearing loss to his drill 
instructor and was told he would be checked over by a doctor 
after basic training ended, but he was never evaluated.

The Veteran also provided an October 2005 statement from a 
former service member who reported that during basic training 
there was no requirement to wear hearing protection.  The 
service member recalled that the Veteran had difficulty 
hearing what the instructors said.

The Veteran was afforded a VA audiological examination in 
December 2005.  The examination identified current hearing 
loss.  The examiner reportedly reviewed the Veteran's claims 
file and medical records.  The examination report contained 
no information as to the Veteran's reports of when the 
hearing loss began.  The examiner opined that the Veteran's 
hearing loss was less likely than not (less than a 50/50 
probability) caused by or a result of his military service.  
The rationale for the opinion was that the Veteran's March 
1963 entrance examination and December 1965 separation 
examination indicated that his hearing was normal in both 
ears.  

The United States Court of Appeals for Veterans Claims has 
held that a medical opinion is inadequate if it is based 
solely on negative service treatment records and does not 
reflect consideration of a Veteran's lay statements.  Dalton 
v. Nicholson, 21 Vet. App. 23(2007).  There is no indication 
in the December 2005 examination report that the examiner 
considered the Veteran's reports of hearing loss in service 
and since, or the supporting statement from the service 
acquaintance.  Hence, the examination is not adequate.

Accordingly, this case is REMANDED for the following:

1.  The Veteran should be afforded a VA 
audiology examination.  The examiner 
should review the claims folder and note 
such review in the examination report or 
in an addendum.  The examiner should 
opine as to whether any current hearing 
loss, at least as likely as not (50 
percent probability or more), had its 
onset in service or otherwise the result 
of a disease or injury (including noise 
exposure) in service.  In formulating 
this opinion, the examiner should take 
into account the Veteran's reports of 
when his hearing loss began 

2.  If the benefits sought on appeal 
remains denied, a supplemental statement 
of the case should be issued, before the 
case is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





